Citation Nr: 1234661	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a compensable initial evaluation for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran currently lives in Des Moines, Iowa, and that local RO has jurisdiction of the claim.

The Board notes that the Veteran submitted a notice of disagreement in July 2008 concerning his evaluation for bilateral hearing loss.  This issue was thus included in the June 2009 statement of the case.  However, in his June 2009 VA Form 9, the Veteran chose not to appeal this issue.  Thus, the Board has no jurisdiction and will not consider the issue herein.

The Veteran withdrew his request for a videoconference hearing before the Board in November 2010.  He has not requested that the hearing be rescheduled. Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the claim must be remanded for additional development and readjudication.

The Board notes at the outset that the Veteran indicated in a VA Form 21-4142 dated February 2010 that he had received treatment for his rhinitis at the Long Beach VA Medical Center in 2008 and 2009.  VA treatment records dated only until May 2009 have been associated with the claims file.  Thus, any ongoing VA treatment records from May 2009 must be associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Veteran submitted a private treatment record dated November 2010 which indicates that if the Veteran did not take his medication, then his edema of the nasal passages would result in a 50 percent blockage bilaterally.  
In this regard, under Diagnostic Code 6522, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps when there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  However, the diagnostic criteria evaluates disabilities on actual symptomatology, not on symptoms that would occur without medication or other medical treatment.  Thus, the November 2010 private treatment record does not enable a grant of the benefits sought on appeal at the present time.

The Board notes that a veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination was conducted in May 2009, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  In this case, no clinical evidence is of record subsequent to the May 2009 VA examination from which to assess the current severity of the Veteran's rhinitis with the exception of the November 2010 statement indicating the severity of the Veteran's condition without medical intervention.  Liberally construed, the November 2010 report appears to indicate a worsening of symptoms.  For example, that report noted that he had been prescribed Allegra, in addition to other medications.  At the time of the VA examination in April 2009, he had not yet been prescribed Allegra.  Such prescription suggests that his symptoms were becoming more pronounced.  Therefore, the Veteran should be provided a VA examination to determine the current severity of his rhinitis.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Long Beach VAMC dating from May 2009.

2.  Schedule the Veteran for an examination to ascertain the current severity of his rhinitis disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


